Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is made in response to Amendment, filed October 12, 2021 (“Reply”).  Applicant has amended Claims 1, 3, 5 and 8.  As amended, Claims 1 – 8 are presented for examination.
In Office action of June 11, 2021 (“Office Action”):
Claim 3 was objected to as being dependent upon a rejected base claim, but would be allowable if all other rejections including the rejection under 35 USC § 112 were overcome and it was rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 was objected to because of minor informalities.
Claims 1 – 6 and 8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 1 and 4 were rejected under 35 U.S.C. 103 as being unpatentable over Zhu, US Pub. 2020/0374573 A1 (hereinafter Zhu) in view of Breternitz et al., US Pub. 2018/0295320 A1 (hereinafter Breternitz).
Claim 2 was rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Breternitz as applied to claim 1 above, and further in view of Caballero et al., US Patent 10/701,394 B1 (hereinafter Caballero).
Claims 5 - 6 were rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Breternitz as applied to claim 1 above, and further in view of Georgis et al., US Pub. 2008/0222120 A1 (hereinafter Georgis).
Claim(s) 7 and 8 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu.

Response to Arguments
Applicant's arguments with regards to rejections under 35 USC § 102 and 35 USC § 103 have been fully considered but they are not persuasive.  Applicant asserts that all limitations of Claim 1 are not taught or suggested by the prior art, and the inventions of Claims 7 – 8 are not found in Zhu, (Reply p. 8).  Specifically, Applicant submits that the weights are not the same as the trained neural network model as they are calculated as a result of the AI video learning, (Reply p. 9).  Examiner respectfully disagrees.
The instant specification discloses that a weight (weight parameter) which is calculated by AI video learning is required for restoring a high-resolution video from a low-resolution video (p. 7 and p. 8).  Zhu discloses that using a neural network operative, a low-resolution media segment may be enhanced into the higher resolution media segment, (Abstract and [0007]).  A neural network model which is trained is capable of rebuilding a high-resolution content from a corresponding low-resolution video content, ([0028]).  The BRI of the claimed “weight” could be the trained neural network model disclosed by Zhu as both the weight and the TNNM perform the same function in that they are required to restore/rebuild a high-resolution video from a low-resolution video.  Therefore, Examiner maintains the rejection of Claim 1 under 35 USC § 103 and its associated dependent claims.  For similar reasons, Examiner maintains the rejection for Claims 7 and 8.


Response to Arguments - Claim Objections
Applicant has amended Claim 1 to overcome the minor informalities.  Therefore, the objection to Claim 1 is withdrawn. 



Response to Arguments - Claim Rejections - 35 USC § 112
Claim 1 has been amended to clarify the transmission request and the video file issue.  Applicant has amended Claim 3 to clarify what is meant by the capacity of the weight.  Claim 5 has been amended to correct the antecedent basis.  Claim 8 has been amended to clarify driving the VOD file and the weight.  Therefore, the rejections of Claims 1, 3, 5 and 8 under 35 USC § 112 are withdrawn.  

Allowable Subject Matter
Amended Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if it was rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, US Pub. 2020/0374573 A1 (hereinafter Zhu) in view of Breternitz et al., US Pub. 2018/0295320 A1 (hereinafter Breternitz).

In regards to Claim 1, Zhu discloses a video on demand (VOD) service system based on an artificial intelligence (AI) video learning platform (Zhu: [0007], Providing media using a neural network), the system comprising: 
a first server configured to store a VOD file and provide a transmission service of the VOD file according to a request from a user device (Zhu: Fig. 2 and [0027], Original video content is fetched from the origin server 115 [first server configured to store a VOD file] of the content provider 220; Fig. 2 and [0037], Origin server 115 communicates with and provides content to the media resolution enhancement service provider 200.  Origin server supports HTTP in communication with the content delivery network 100 [provide a transmission service of the VOD file]; Figs. 4a-4d and [0048], client user device 120a sends a request for a video content [according to a request from a user device]); 
a second server configured to receive the VOD file from the first server to perform AI video learning on an individual VOD file (Zhu: Fig. 2 and [0026], Media resolution enhancement service provider 200 [second server] receives an original video content from the origin server 115 [receive the VOD file from the first server] and processes it and prepares at least one dataset for training and validating a neural network [perform AI video learning on an individual VOD file].  The dataset is then fed into the Neural Network training service 210; [0033], For example, the dataset can comprise a low-resolution media as input and a high-resolution media as output.  While training, a deep learning neural network learns how to enhance the low-resolution media into the corresponding high-resolution media), calculate a weight corresponding to the individual VOD file as a result of the AI video learning (Zhu: [0048], neural network is trained [AI learning] to reconstruct or enhance the resolution of a specific video [corresponding to the individual VOD file]; Figs. 4a-4d and [0053], the TNNM [weight] is used to enhance the resolution of the of the requested content to attain a higher resolution), and transmit the calculated weight corresponding to the VOD file, which is requested in response to a transmission request for the VOD file generated from the user device, to the user device (Zhu: Figs. 4a-4d and [0048], client user device 120a sends a request for a video content.  Neural network is trained to enhance the resolution of a specific video content; [0053], TNNM is sent to the STB step 436 [transmit calculated weight to the user device]); 
a database (DB) configured to store the weight calculated as a result of the AI video learning for the VOD file (Zhu: [0048] and [0052], The edge DN 125c stores the TNNM for the specific video content); and 
the user device configured to request transmission of a video file to the first server (Zhu: Figs. 4a-4d and [0048] – [0049], client user device 120a sends a request for a video content which request is sent to the origin server 115), receive the video file from the first server (Zhu: [0053], low-resolution video is sent to the STB 120b at step 436), receive the weight corresponding to the video file requested to be transmitted from the second server (Zhu: [0053], TNNM is sent to the STB step 436), and execute the video file to which the weight is applied (Zhu: Fig. 4d and [0053], STB applies the TNNM to the content with low-resolution and rebuilds the content with higher resolution).
But Zhu fails to explicitly disclose a database (DB) configured to store an ID of the VOD file learned by the second server.
Breternitz from a similar endeavor teaches a database (DB) configured to store an ID of the VOD file learned by the second server (Breternitz: [0018], Using both higher and lower resolution titles, a neural network is trained and parameters of the trained neural network are stored and associated with the title).
Because high definition video requires about six times as much data as required by standard definition video and because transmitting a HD video may result in undesirable buffering on the receiving end, improved methods and mechanisms for managing the transmission of video are desired, (Breternitz: [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu in view of Breternitz to transmit a low resolution video along with the associated neural network parameters, (Breternitz: [0019]).  This allows less bandwidth to be consumed in transmission but still allow the viewer to watch higher resolution content, which is generally preferred by the user (Breternitz: [0001]).

Regarding Claim 4, the combined teaching of Zhu and Breternitz discloses the system according to claim 1, wherein the second server is configured to: 
obtain any video file from the first server to perform the AI video learning by sampling an image area including a specific object (Zhu: [0061], Neural network may be a specialized neural network operative to enhance a category of medias having specific characteristics; [0034], Neural networks can be trained to enhance the resolution of a specific category or media files, such media files having a least one common characteristic; [0048], Neural network is able to reconstruct or enhance the resolution of diverse media and/or video content); 
separately specify the weight calculated from the image area including the specific object as a weight for an object image (Zhu: [0061], Specific characteristics of video media may include images.  The neural network may be a dedicated neural network operative to enhance a specific media or a specific subset of medias; [0035], Trained neural network model is used for different media, for specific categories of assets); and 
when object-focused resolution restoration is selected by the user, provide the weight for the object image to the user device (Zhu: [0025], Trained neural network model to rebuild the high-resolution video content from the content with low resolution is used at the client device; [0053], TNNM is sent to the STB step 436).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Breternitz as applied to claim 1 above, and further in view of Caballero et al., US Patent 10/701,394 B1 (hereinafter Caballero).
=	
Regarding Claim 2, the combined teaching of Zhu and Breternitz discloses the system according to claim 1.  But the combination of Zhu and Breternitz fails to explicitly disclose, wherein the AI video learning is a learning operation according to a Super Resolution Convolutional Neural Networks (SRCNNs) technique.
Caballero from a similar endeavor teaches wherein the AI video learning is a learning operation according to a Super Resolution Convolutional Neural Networks (SRCNNs) technique (Caballero: Figs. 4 and 6 and col. 17 ll. 30 – 38, Reconstruction of frames to output higher-resolution frames involves applying the super resolution convolutional neural network model in order to restore the lower-resolution video).
Because the user experience of having to display content that has significantly lower resolution than the user’s default screen resolution is not optimal, various upscaling techniques exist to increase the resolution of video signal from a lower resolution to a higher resolution, (Caballero: col. 1 ll. 62 – 64 and col. 3 ll. 40 – 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu and Breternitz in view of Caballero system to interpolate a frame in a video using super-resolution algorithms based on neural networks, (Caballero: col. 8 ll. 47 – 49).  Caballero utilizes super resolution techniques in recovering new high-resolution information that is not explicitly present in low-resolution images, (Caballero: col. 4 ll. 43 – 54).  
	

Claims 5 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Breternitz as applied to claim 1 above, and further in view of Georgis et al., US Pub. 2008/0222120 A1 (hereinafter Georgis).

Regarding Claim 5, the combined teaching of Zhu and Breternitz discloses the system according to claim 1.  But Zhu and Breternitz fail to explicitly disclose, wherein the second server is configured to: collect content information including at least one of a type, a title, a plot, and characters of contents for each VOD file; collect viewing information of a user and, when a viewing rate of the user is a preset reference value or more, calculate viewing preference information of the user based on the viewing information of the user and the content information; and recommend the VOD to the user upon updating the VOD content corresponding to the calculated viewing preference information.
Georgis from a similar endeavor teaches collect content information including at least one of a type, a title, a plot, and characters of contents for each VOD file (Georgis: [0007], Features of the video are extracted; [0015], features can include genre such as cartoons and type such as action-packed; [0002], Metadata which typically is non-displayed text contained at the beginning of a video stream can indicate features such as people starring in a film); 
collect viewing information of a user and, when a viewing rate of the user is a preset reference value or more, calculate viewing preference information of the user based on the viewing information of the user and the content information (Georgis: [0017], Video preferences of the user may be gleaned either by direct querying and user input or by observing user viewing habits.  The video features of the video preferences can be matched against respective features collected from several training candidate video streams, with a candidate stream being returned as a recommendation if one of its features approximates, within a threshold range, the corresponding feature of the video preferences); and 
recommend the VOD to the user upon updating the VOD content corresponding to the calculated viewing preference information (Georgis: [0007], Provide a recommendation to the user of a video; [0018], User grades if recommendations were good or poor and video feature resulting in cumulative grades of poor are pruned).
Because more than just non-displayed metadata can be used to recommend video content, it would be helpful to consider display features in whether to recommend a video for viewing to a particular user, (Georgis: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu and Breternitz in view of Georgis to use video features and information related to a user’s video preferences in providing a recommendation to the user, (Georgis: [0007]).  Neural network adaptive training principles can be used, (Georgis: [0019]).
	

Regarding Claim 6, the combined teaching of Zhu, Breternitz and Georgis discloses the system according to claim 5, wherein the second server is selected so that the AI video learning is preferentially performed on a new VOD file corresponding to viewing preference information of a plurality of users (Georgis: [0017], Learning set is based on how well how well each extracted video feature is able to return a "good" recommendation as evaluated by many "training" users; [0019], Neural network adaptive training principles can be used to determine which extracted video features to use).  This claim is rejected on the same grounds as Claim 5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu.

Regarding Claim 7, Zhu discloses a video on demand (VOD) service apparatus based on an artificial intelligence (AI) AI video learning platform  (Zhu: [0007], Providing media using a neural network), the apparatus is configured to: 
receive a VOD file from a first server having the VOD file held therein to perform AI video learning on the VOD file (Zhu: Fig. 2 and [0026], Media resolution enhancement service provider 200 receives an original video content from the origin server 115 [receive a VOD file from a first server] and processes it and prepares at least one dataset for training and validating a neural network [perform AI video learning on the VOD file].  The dataset is then fed into the Neural Network training service 210; [0033], For example, the dataset can comprise a low-resolution media as input and a high-resolution media as output.  While training, a deep learning neural network learns how to enhance the low-resolution media into the corresponding high-resolution media); 
generate a weight corresponding to the VOD file as a result of the AI video learning (Zhu: [0048], neural network is trained [AI video learning] to reconstruct or enhance the resolution of a specific video [corresponding to the VOD file]; Figs. 4a-4d and [0053], the TNNM [weight] is used to enhance the resolution of the of the requested content to attain a higher resolution); and 
when receiving a transmission request for the VOD file generated from a user device, extract a weight corresponding to the requested VOD file and provide the extracted weight to the user device (Zhu: Figs. 4a-4d, [0048] and [0053], The trained neural network model corresponding to the particular asset which was trained in step 401 is retrieved for the requested content; Figs. 4a-4d and [0048], client user device 120a sends a request for a video content.  Neural network is trained to enhance the resolution of a specific video content; [0053], TNNM is sent to the STB step 436 [provide the extracted weight to the user device]).

Regarding Claim 8, Zhu discloses a method of providing a video on demand (VOD) service in a VOD service system based on an artificial intelligence (AI) video learning platform  (Zhu: [0007], Providing media using a neural network), the method comprising: 
by a second server, receiving a VOD file from a first server and performing AI video learning on an individual VOD file (Zhu: Fig. 2 and [0026], Media resolution enhancement service provider 200 [second server] receives an original video content from the origin server 115 [receiving a VOD file from a first server] and processes it and prepares at least one dataset for training and validating a neural network [performing AI video learning on an individual VOD file].  The dataset is then fed into the Neural Network training service 210; [0033], For example, the dataset can comprise a low-resolution media as input and a high-resolution media as output.  While training, a deep learning neural network learns how to enhance the low-resolution media into the corresponding high-resolution media), and generating and storing a weight corresponding to the individual VOD file as a result of the AI video learning (Zhu: [0048], neural network is trained [AI video learning] to reconstruct or enhance the resolution of a specific video [corresponding to the individual VOD file]; Figs. 4a-4d and [0053], After the edge DN 125c stores the TNNM at step 432, the TNNM [weight] for the requested content is retrieved and used to enhance the resolution of the of the requested content to attain a higher resolution); 
by the first server, receiving a transmission request for any VOD file from a user device and transmitting the VOD file to the user device (Zhu: Fig. 2 and [0027], Original video content is fetched from the origin server 115 [first server] of the content provider 220; Fig. 2 and [0037], Origin server 115 communicates with and provides content to the media resolution enhancement service provider 200.  Origin server supports HTTP in communication with the content delivery network 100; Figs. 4a-4d and [0048], client user device 120a sends a request for a video content [receiving a transmission request for any VOD file from a user device]; [0053], low-resolution video is sent to the STB 120b at step 436); 
by the second server, receiving the transmission request for the VOD file from the first server (Zhu: Figs. 4a-4d and [0048], client user device 120a sends a request for a video content); 
by the second server, searching for a weight corresponding to the VOD file previously stored therein (Zhu: Figs. 4a-4d, [0048] and [0053], The trained neural network model corresponding to the particular asset which was trained in step 401 is retrieved for the requested content), and transmitting the searched weight to the user device (Zhu: [0053], TNNM is sent to the STB step 436); and 
by the user device, receiving the VOD file transmitted from the first server  (Zhu: [0053], low-resolution video is sent to the STB 120b at step 436) and the weight transmitted from the second server  (Zhu: [0053], TNNM is sent to the STB step 436), and driving the VOD file and the weight on an AI high-resolution VOD reproduction program in the user device to improve a resolution of the VOD file (Zhu: Fig. 4d and [0053], STB applies the TNNM to the content with low-resolution and rebuilds the content with higher resolution).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang, US Patent 11,095,925 B2 discloses a universal neural network file required for operation of an artificial neural network algorithm for improving resolution, (Abstract).
Garner, US Patent 8,862,527 B2 discloses that using backpropagation, an algorithm allows multi-layer NN model to be trained to find numerical values for weights iteratively, (col. 3 ll. 40 – 54).
Mark et al., US Pub. 2019/0391878 A1 disclose that finalization settings for the block size metric may be determined at 625, e.g., based on a threshold specified via the finalization configuration settings.  The threshold may be a fixed aggregate size, e.g., expressed in units of storage such as MB, or may be a dynamic size calculated based on an available bandwidth between source volume and target volume, or the size of the source volume or target volume.  In one implementation, the finalization settings for the block size metric may specify that the block size metric is satisfied if the aggregate size of changed blocks in a pass is less than a threshold, e.g., 10 MB, (Fig. 6 and [0113]).  But Mark does not explicitly teach that the second server is set so that a capacity of the weight is calculated to be 10 MB or less, as claimed.
Zhou et al., US Pub. 2019/0354837 A1 disclose that because large model sizes are undesirable, negative rewards may start being applied once the model size exceeds a certain threshold memory size, such as 16 MB, for example, ([0090]).  However, this threshold limit is above the 10 MB which is claimed.
Bhat et al., US Pub. 2017/0372505 A1 disclose that the size of the model can become very large at 309 MB, ([0103]).  By using optimization techniques, the size of the MDM network can be reduced from 309 MB to 30-45 MB, ([0105]).  It is noted that this reduced size is still above the 10 MB limit which is claimed.
Chou et al., US Pub. 2019/0075301 A1 teaches improving video encoding and/or video decoding using machine learning, (Abstract, Fig. 7). 
Y. Xie, J. Xiao, T. Tillo, Y. Wei and Y. Zhao, "3D video super-resolution using fully convolutional neural networks," 2016 IEEE International Conference on Multimedia and Expo (ICME), 2016, pp. 1-6, doi: 10.1109/ICME.2016.7552931 disclose addressing the problem of large amount of redundant information and huge data size for multiview video systems by mixed-resolution, where only few viewpoints are kept with full resolution and other views are kept with lower resolution.  Using a super-resolution method, the low-resolution viewpoints are up-sampled using a fully convolutional neural network, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421